Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Todd M. Jack appeals the district court’s orders dismissing these actions pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2006) for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jack v. Dawson, Nos. 5:09-cv-00031-gec, 5:09-cv-00038-gec, and 5:09-cv-00044-gec (W.D.Va. filed May 20, entered May 21, 2009); 2009 WL 1649702 (June 11, 2009); filed June 22, entered June 23, 2009. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.